In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered. Claims 1 – 3 have been amended. Claims 1 – 3 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 based on the Kawaguchi – Kulper combination have been fully considered but they are at least in part moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claims 1 – 3 define that a material of the resin film that does not contain a plasticizer is low-density polyethylene or high-density polyethylene. Accordingly, the Examiner applies a reference by Whalen et al (US 2015/0314979 
Additionally, the Examiner applies a reference by Yamamoto et al (JP 2002-146304) that has been yielded by an updated prior art search and discloses a plastic optical fiber/cable that is coated with a coating resin and wrapped by a tape, wherein the tape comprises a polymer material. Yamamoto recognizes a known problem caused by the use of a plasticizer and details that “… when a plastic optical fiber is bundled, fixed, or the like with a commercially available adhesive tape, a plasticizer contained in an adhesive component of an adhesive tape is used. (For example, di (2 - ethylhexyl) phthalate (DOP) or the like) is transferred into a plastic optical fiber, degrading the plastic optical fiber, causing a crack in a plastic optical fiber, causing a decrease in mechanical strength, an increase in optical transmission loss, and causing an accident such as disconnection”  (para. 0003, emphasis added). Yamamoto proposes a solution to the problem, the solution being avoidance of a plasticizer in the tape (“The adhesive tape is characterized in that a plasticizer content contained in the adhesive is ≤ 1 wt.% in the adhesive. When the content is 1% by weight or less, there is almost no effect due to migration of plasticizer into the plastic optical fiber, and adverse effects such as deterioration in quality of the plastic optical fiber can be prevented. It is more preferably 0.5% by weight or less. It is better if the plasticizer does not lose its function as an adhesive tape, and it is most desirable to be 0 wt%” at para. 0007, emphasis added). Thus, Yamamoto both recognizes the same problem (i.e., deterioration/damage of a plastic material of an optical fiber) and proposes the same solution (avoidance of a plasticizer) for the same benefit as those noted by the instant application (e.g., “… when an optical fiber is directly packed with a film mixed with the plasticizer, the plasticizer in the film may be transferred to the fiber at a location where the film and the coating resin of the optical fiber are in contact with each other, which results in possibility that the coating resin of the optical fiber is deteriorated” at para. 0015; “In the case of the comparative example using the resin film 15 that includes a plasticizer, the plasticizer in the film 15 that includes the plasticizer may be transferred to the fiber 1 at a location where the film 15 including the plasticizer and the coating resin 12 of the optical fiber 1 are in contact with each other, and accordingly, there is a possibility that the coating resin 12 of the optical fiber 1 is deteriorated” at para. 0048; “… the resin film 5 that does not include a plasticizer is covered so as to be in direct contact with the outer circumference 1a of the optical fiber 1” at para. 0042 of the instant specification published as US 2020/0109023 A1). In combination with other prior art of record, Yamamoto teaches expressly or renders obvious all of the limitations recited by the amended claims, as detailed below, and provides an alternative ground of rejections.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (JP 9-197146) in view of Yamamoto et al (JP 2002-146304), and further in view of Whalen et al (US 2015/0314979 A1).
Regarding claim 1, Kawaguchi discloses (Figs. 1 – 3; para. 0001 – 0019) an optical fiber storage method, comprising, in a state in which an optical fiber 2 coated with a coating resin 16 (as detailed in Fig. 3; “an outer layer 16 such as a foamed polyethylene resin; at para. 0004”) is wound around a bobbin 1 (para. 0016), covering with a resin film 3 (e.g., made of a vinyl chloride resin; “As the conductive protective film 3, for example, a polymer resin such as a conventional vinyl chloride resin” at para. 0017) that is in direct contact with an outer circumference of the optical fiber 2 (as detailed in Fig. 2; para. 0016 – 0018), and storing the optical fiber 2.  
Kawaguchi does not detail/specify whether the resin film 3 contains a plasticizer or not. However, Yamamoto discloses (Fig. 1; para. 0001 – 0009) a plastic optical fiber/cable 12 that is coated with a coating resin (e.g., a polyethylene resin; para.0009) and wrapped by a tape 10, wherein the tape 10 comprises a polymer material (e.g., polyethylene, polyester, vinyl chloride; para. 0006). Yamamoto recognizes a problem that could be caused by the use of a plasticizer in the polymer material of the tape 10 and states that “… when a plastic optical fiber is bundled, fixed, or the like with a commercially available adhesive tape, a plasticizer contained in an adhesive component of an adhesive tape is used. (For example, di (2 - ethylhexyl) phthalate (DOP) or the like) is transferred into a plastic optical fiber, degrading the plastic optical fiber, causing a crack in a plastic optical fiber, causing a decrease in mechanical strength, an increase in optical transmission loss, and causing an accident such as disconnection”  (para. 0003, emphasis added). Yamamoto proposes a solution to the problem, the solution being avoidance of a plasticizer in the polymer material of the tape 10 (“The adhesive tape is characterized in that a plasticizer content contained in the adhesive is ≤ 1 wt.% in the adhesive. When the content is 1% by weight or less, there is almost no effect due to migration of plasticizer into the plastic optical fiber, and adverse effects such as deterioration in quality of the plastic optical fiber can be prevented. It is more preferably 0.5% by weight or less. It it is most desirable to be 0 wt%” at para. 0007, emphasis added). Thus, Yamamoto both recognizes the same problem (i.e., deterioration/damage of a plastic material of an optical fiber) and proposes the same solution (avoidance of a plasticizer) for the same benefit as those noted by the instant application (e.g., “… when an optical fiber is directly packed with a film mixed with the plasticizer, the plasticizer in the film may be transferred to the fiber at a location where the film and the coating resin of the optical fiber are in contact with each other, which results in possibility that the coating resin of the optical fiber is deteriorated” at para. 0015; “In the case of the comparative example using the resin film 15 that includes a plasticizer, the plasticizer in the film 15 that includes the plasticizer may be transferred to the fiber 1 at a location where the film 15 including the plasticizer and the coating resin 12 of the optical fiber 1 are in contact with each other, and accordingly, there is a possibility that the coating resin 12 of the optical fiber 1 is deteriorated” at para. 0048; “… the resin film 5 that does not include a plasticizer is covered so as to be in direct contact with the outer circumference 1a of the optical fiber 1” at para. 0042 of the instant specification published as US 2020/0109023 A1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a polymer material of the resin film 3 in Kawaguchi can be selected, in accordance with the teachings of Yamamoto, to include no plasticizer so that deterioration of the optical fiber coating by a plasticizer can be avoided (para. 0007 of Yamamoto). 
The Kawaguchi – Yamamoto combination considers that the wrap film 3 can be formed of such polymer resins as vinyl chlorine resin (para. 0006 and 0017 of Kawaguchi) or polyethylene (para. 0006 of Yamamoto). While the Kawaguchi – Yamamoto combination does not expressly cite such forms of polyethylene as low-density polyethylene or high-density polyethylene, they are well known. For example, Whalen discloses (Figs. 1 and 1A-1C; Abstract) a storage wrap material/film 200 that can be formed by a variety of suitable/workable polymer resin materials, such as low-density polyethylene or high-density polyethylene (para. 0034 – 0037 Kawaguchi can be formed of low-density polyethylene or high-density polyethylene, as a matter of polymer resin choices that are generally rendered obvious by the Kawaguchi – Yamamoto combination and expressly cited by Whalen as polymer materials suitable/workable for making wrap films. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, polyethylene) on the basis of its suitability for the intended use (as a warp film material) as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
In light of the foregoing analysis, the Kawaguchi – Yamamoto – Whalen combination teaches expressly or renders obvious all of the recited limitations.

To sum up the applied prior art, Kawaguchi teaches an optical fiber coated with a coating, wound around a bobbin, and wrapped by a resin film. Yamamoto suggests avoiding a  plasticizer in the resin film (which can be formed of polyethylene), while Whalen exemplifies that the resin film can be formed of low-density polyethylene or high-density polyethylene. 

As an aside and relevant comments, the following is noted: 
(i)	Yamamoto cites (para. 0003 and 0007) a variety of well-known plasticizer materials which include those cited by the instant specification (para. 0043). 
(ii)	The Kawaguchi – Yamamoto – Whalen combination considers the same solution/approach (avoidance of a plasticizer in a resin film wrapping an optical fiber with a polymer coating, as taught by Yamamoto) and provides the same benefit (prevention of fiber coating deterioration) as those of the instant application (e.g., “… when an optical fiber is directly packed with a film mixed with the plasticizer, the plasticizer in the film may be transferred to the fiber at a location where the film and the coating resin of the optical fiber are in contact with each other, which results in possibility that the coating resin of the optical fiber is deteriorated” at para. 0015; “In the case of the comparative example using the resin film 15 that includes a plasticizer, the plasticizer in the film 15 that includes the plasticizer may be transferred to the fiber 1 at a location where the film 15 including the plasticizer and the coating resin 12 of the optical fiber 1 are in contact with each other, and accordingly, there is a possibility that the coating resin 12 of the optical fiber 1 is deteriorated” at para. 0048; “… the resin film 5 that does not include a plasticizer is covered so as to be in direct contact with the outer circumference 1a of the optical fiber 1” at para. 0042 of the instant specification published as US 2020/0109023 A1).    

Regarding claim 2, the teachings of Kawaguchi, Yamamoto, and Whalen combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations of an optical fiber delivery method (“… a method for packing an optical fiber for air transportation” at para. 0001 of Kawaguchi), as detailed above for claim 1. It is also noted that claims 1 and 2 differ from each other only their preambles (the word “storage” in claim 1 versus the word “delivery” in claim 2).  
Regarding claim 3, the teachings of Kawaguchi, Yamamoto, and Whalen combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations of an optical fiber winding bobbin, as detailed above for claim 1.
Specifically, the Kawaguchi – Yamamoto – Whalen combination contemplates:
an optical fiber winding bobbin 1,2,3 (Fig. 1 of Kawaguchi) comprising an optical fiber 2 coated with a coating resin 16 (as detailed in Fig. 3; “an outer layer 16 such as a foamed polyethylene resin; at para. 0004”), a bobbin 1 around which the optical fiber 2 is wound (Fig. 1; para. 0016), and a resin film 3 (e.g., made of a vinyl chloride resin; “As the conductive protective film 3, for example, a ) that covers the optical fiber 2 and the bobbin 1 (its portion 1a, as seen in Fig. 1), wherein: 
the bobbin 1 includes a cylindrical drum 1a around which the optical fiber 2 is wound (Fig. 1), and (disk-shaped) flanges provided on both sides of the drum 1a (Fig. 1), and 
the resin film 3 does not contain a plasticizer (in accordance with the teachings of Yamamoto; para. 0003 and 0007), and
a material of the resin film 3 that does not contain a plasticizer is low-density polyethylene or high-density polyethylene (in accordance with the teachings/examples provided by Whalen; para. 0034 – 0037 and 0074).
The Kawaguchi – Yamamoto – Whalen combination that the optical fiber 2 can be wound around the drum 1a to its full capacity (to maximize the utilization of the bobbin), i.e., to an outer dimeter of the flanges, in which case a diameter of an outer circumference of the optical fiber 2 wound around the drum 1a is about the same as a diameter of the flanges. The resin film 3 covers the outer circumference of the optical fiber 2 and (outer) edges of the flanges and is in direct contact with the outer circumference of the optical fiber 2 and the (outer) edges of the flanges.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Kulper (US 2004/0082243 A1), and further in view of Whalen.
Regarding claim 1, Kawaguchi discloses (Figs. 1 – 3; para. 0001 – 0019) an optical fiber storage method, comprising, in a state in which an optical fiber 2 coated with a coating resin 16 (as detailed in Fig. 3; “an outer layer 16 such as a foamed polyethylene resin; at para. 0004”) is wound around a bobbin 1 (para. 0016), covering with a resin film 3 (e.g., made of a vinyl chloride resin; “As the conductive protective film 3, for example, a polymer resin such as a conventional vinyl chloride resin” at ) that is in direct contact with an outer circumference of the optical fiber 2 (as detailed in Fig. 2; para. 0016 – 0018), and storing the optical fiber 2.  
Kawaguchi does not detail/specify whether the resin film 3 contains a plasticizer or not. However, Kulper discloses (Abstract; para. 0001 – 0011 and 0117) a film/tape 2 that is made of a resin material (para. 0109 and 0127) and protects an outer circumference of cables (para. 0005) by being wrapped around, in direct contact with, the outer circumference of cables (a film/tape 2 is wrapped around a rod 1 in Fig. 1). Kulper expressly teaches/specifies that the film/tape does not contain a plasticizer (“Adhesive tapes of this kind are not only PVC-free or halogen-free per se, and therefore meet the environmental requirements, but …there is also no need to use plasticizers and the like for the requisite flexibility of the backing--accordingly, it is possible on this basis to achieve favorable fogging values as compared with PVC-film adhesive tapes; that is, these web backings contribute levels of outgassing which are at least markedly reduced, if present at all” at para. 0117, emphasis added). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the resin film 3 of Kawaguchi can be made of a resin material that does not contain a plasticizer, so that outgassing and toxicity associated with plasticizers can be eliminated (para. 0117 as quoted above; also “some of the slowly evaporating plasticizers, like DOP (dioctyl phthalate), have the drawback not only of a marked volatility but also of a known toxicological undesirability” at para. 0011 of Kulper).
Kawaguchi cites, by way of example but not limitation, that the wrap film 3 can be formed of such polymer resin as vinyl chlorine resin (para. 0006 and 0017), but the Kawaguchi – Kulper combination does not cite a variety of other choices of polymer resin materials that are suitable for making wrap films, even though such material choices are well known. For example, Whalen discloses (Figs. 1 and 1A-1C; Abstract) a storage wrap material/film 200 that can be formed by a variety of suitable/workable polymer resin materials, such as low-density polyethylene or high-density polyethylene (para. 0034 – 0037 and 0074). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the polymer resin film 3 in Kawaguchi can be formed of low-density polyethylene or high-density polyethylene, as a matter of polymer resin choices that are suitable/workable for making wrap films and expressly cited by Whalen. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, polyethylene) on the basis of its suitability for the intended use (as a warp film material) as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
In light of the foregoing analysis, the Kawaguchi – Kulper – Whalen combination teaches expressly or renders obvious all of the recited limitations.

To sum up the applied prior art, Kawaguchi teaches an optical fiber coated with a coating, wound around a bobbin, and wrapped by a resin film. Kulper suggests avoiding a  plasticizer in the resin film, while Whalen exemplifies that the resin film can be formed of low-density polyethylene or high-density polyethylene. 

Regarding claim 2, the teachings of Kawaguchi, Kulper, and Whalen combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations of an optical fiber delivery method (“… a method for packing an optical fiber for air transportation” at para. 0001 of Kawaguchi), as detailed above for claim 1. It is also noted that claims 1 and 2 differ from each other only their preambles (the word “storage” in claim 1 versus the word “delivery” in claim 2).  
Regarding claim 3, the teachings of Kawaguchi, Kulper, and Whalen combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations of an optical fiber winding bobbin, as detailed above for claim 1.
Specifically, the Kawaguchi – Kulper – Whalen combination contemplates:
an optical fiber winding bobbin 1,2,3 (Fig. 1 of Kawaguchi) comprising an optical fiber 2 coated with a coating resin 16 (as detailed in Fig. 3; “an outer layer 16 such as a foamed polyethylene resin; at para. 0004”), a bobbin 1 around which the optical fiber 2 is wound (Fig. 1; para. 0016), and a resin film 3 (e.g., made of a vinyl chloride resin; “As the conductive protective film 3, for example, a polymer resin such as a conventional vinyl chloride resin” at para. 0017) that covers the optical fiber 2 and the bobbin 1 (its portion 1a, as seen in Fig. 1), wherein: 
the bobbin 1 includes a cylindrical drum 1a around which the optical fiber 2 is wound (Fig. 1), and (disk-shaped) flanges provided on both sides of the drum 1a (Fig. 1), and 
the resin film 3 does not contain a plasticizer (in accordance with the teachings of Kulper, with the associated benefits of avoiding degassing and toxicity; para. 0011 and 0117), and
a material of the resin film 3 that does not contain a plasticizer is low-density polyethylene or high-density polyethylene (in accordance with the teachings/examples provided by Whalen; para. 0034 – 0037 and 0074).
The Kawaguchi – Kulper – Whalen combination considers that the optical fiber 2 can be wound around the drum 1a to its full capacity (to maximize the utilization of the bobbin), i.e., to an outer dimeter of the flanges, in which case a diameter of an outer circumference of the optical fiber 2 wound around the drum 1a is about the same as a diameter of the flanges. The resin film 3 covers the outer circumference of the optical fiber 2 and (outer) edges of the flanges and is in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozturk et al (WO 2011/093806 A2) discloses a cable that is spooled on a bobbin and wrapped by a stretch film 7, wherein the stretch film 7 comprises polyethylene.
US 5,444,809
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896